J-S12006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM MARVIN HALL                        :
                                               :
                       Appellant               :   No. 2282 EDA 2019

               Appeal from the PCRA Order Entered July 10, 2019
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0004596-2015


BEFORE:      SHOGAN, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY SHOGAN, J.:                                 FILED JULY 08, 2020

        Appellant, William Marvin Hall, appeals from the order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546. We affirm.

        The PCRA court summarized the background of this case as follows:

               On August 27, 2013[,] Appellant admitted to having sexual
        intercourse with a minor under the age of 16 between June and
        October 2011, and pleaded guilty to two counts of Statutory
        Sexual Assault (18 Pa.C.S.A. §3122.1). See Commonwealth v.
        Hall, CP-15-CR-0002018-2012; Guilty Plea Colloquy, 08/27/13.
        Appellant was sentenced by the Honorable William P. Mahon as
        follows: (1) Incarceration for 11.5 months to 23 months on the
        first count of Statutory Sexual Assault, (2) Incarceration for 11.5
        months to 23 months on the second count of Statutory Sexual
        Assault concurrent to the first count, and (3) Megan’s Law Lifetime
        Registration requiring notification of any change of address to the
        Pennsylvania State Police. [Appellant did not file a direct appeal.
        Subsequently, on January 8, 2014, Appellant filed a PCRA petition,
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S12006-20


     and PCRA counsel was appointed. The PCRA court dismissed the
     petition on July 7, 2014. Appellant did not appeal the PCRA court’s
     determination.]

            Appellant was paroled on April 6, 2015 to the City Gate
     Mission (“the Mission”). It was reported to Appellant’s parole
     officer that Appellant had left the Mission on May 29, 2015[,] and
     never returned. No forwarding address was provided to the
     Pennsylvania State Police as required pursuant to 18 Pa.C.S.A. §
     4915.1. Although Appellant had met with law enforcement after
     May 29th and explained his absence from the Mission, his place of
     residency remained uncertain and he failed to report any
     information related to his residency. He was arrested on June 14,
     2015 and charged with failure to register his residence as required
     under Megan’s Law. Appellant was found in violation of the
     registration requirements by Judge Mahon on September 3, 2015.

           Appellant was again paroled on September 10, 2015[,] and
     registered his residency at the Atkins Mission Shelter (“the Atkins
     Mission”). However, Appellant failed to appear for a required
     mental health evaluation and physical.              Upon further
     investigation, it was determined that he failed to return to his
     registered address at the Atkins Mission. Appellant was located
     by law enforcement at the Brandywine Hospital on October 1,
     2015. Upon his release from the hospital, he could not be located.
     On October 12, 2015, law enforcement located Appellant and
     determined that he had been residing with three minor girls ages
     14, 16, and 17.

           Appellant was charged with violations of Megan’s Law,
     including his Failure to Register. Appellant entered into an open
     plea agreement on May 9, 2016[,] to one count of Failure to
     Register, 42 Pa.C.S.A. §4915.1(a)(2).2 This court sentenced
     Appellant to 18 months to 36 months of incarceration. No post-
     sentence motion or an appeal was filed.

           2This conviction is the basis of the above captioned
           matter[, CP-15-CR-0004596-2015].

            Appellant filed the pending PCRA Petition on April 30, 2018.
     PCRA counsel was appointed[. On July 20, 2018, PCRA counsel
     filed an amended petition titled: “Petition for Post-Conviction
     Relief under the Post-Conviction Relief Act and/or Habeas Corpus
     Relief under Article I, Section 14 of the Pennsylvania Constitution

                                    -2-
J-S12006-20


       and/or Motion to Correct Illegal Sentence.”1     This] court
       subsequently dismissed Appellant’s PCRA Petition on July 10,
       [2019].

PCRA Court Opinion, 10/18/19, at 1-3.

       Appellant filed this timely appeal. Both Appellant and the PCRA court

complied with Pa.R.A.P. 1925.

       Appellant presents the following issues for our review:

       1. Did the Common Pleas Court err in denying Appellant’s Petition
       for Post-Conviction Relief under the Post-Conviction Relief Act
       and/or Habeas Corpus Relief under Article I, Section 14 of the
       Pennsylvania Constitution and/or Motion to Correct Illegal
       Sentence filed July 20, 2018?

       2. Did the Common Pleas Court err in finding that it lacked
       jurisdiction to decide the Petition for Post-Conviction Relief under
       the Post–Conviction Relief Act and/or Habeas Corpus Relief under
       Article I, Section 14 of the Pennsylvania Constitution and/or
       Motion to Correct Illegal Sentence filed July 20, 2018?

Appellant’s Brief at 5.

       When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”     Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.


____________________________________________


1  Appellant did not file a concurrent pro se PCRA petition at trial court docket
CP-15-CR-0002018-2012. Accordingly, PCRA counsel’s amended petition was
filed only under the instant trial court docket, i.e., CP-15-CR-0004596-2015.
Furthermore, Appellant is no longer entitled to the appointment of counsel for
PCRA petitions filed at trial court docket CP-15-CR-0002018-2012 because he
previously filed a PCRA petition and received appointed counsel. See
Commonwealth v. Robinson, 970 A.2d 455, 457 (Pa. Super. 2009) (en
banc) (stating, “a criminal defendant has a right to representation of counsel
for purposes of litigating a first PCRA petition through the entire appellate
process”).

                                           -3-
J-S12006-20


2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).   This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa.

2016).   The PCRA court’s findings will not be disturbed unless there is no

support for them in the certified record. Commonwealth v. Lippert, 85 A.3d
1095, 1100 (Pa. Super. 2014).

      Initially, we must determine whether this matter is properly before us.

We begin by considering whether the PCRA court accurately considered

Appellant’s petition to be a PCRA petition.

      The scope of the PCRA is explicitly defined as follows:

      This subchapter provides for an action by which persons convicted
      of crimes they did not commit and persons serving illegal
      sentences may obtain collateral relief. The action established
      in this subchapter shall be the sole means of obtaining
      collateral relief and encompasses all other common law
      and statutory remedies for the same purpose that exist
      when this subchapter takes effect, including habeas corpus
      and coram nobis. This subchapter is not intended to limit the
      availability of remedies in the trial court or on direct appeal from
      the judgment of sentence, to provide a means for raising issues
      waived in prior proceedings or to provide relief from collateral
      consequences of a criminal conviction.

42 Pa.C.S. § 9542 (emphasis added).

      The plain language of the statute demonstrates that the Pennsylvania

General Assembly intended that claims that could be brought under the PCRA

must be brought under that Act. Commonwealth v. Hall, 771 A.2d 1232,

1235 (Pa. 2001) (emphasis in original).       Where a defendant’s claims “are

                                     -4-
J-S12006-20


cognizable under the PCRA, the common law and statutory remedies now

subsumed by the PCRA are not separately available to the defendant.” Id. at

1235 (citations omitted).     By its own language, and by judicial decisions

interpreting such language, the PCRA provides the sole means for obtaining

state collateral relief. Commonwealth v. Yarris, 731 A.2d 581, 586 (Pa.

1999) (citations omitted). Thus, it is well settled that any collateral petition

raising issues with respect to remedies offered under the PCRA will be

considered to be a PCRA petition. Commonwealth v. Deaner, 779 A.2d 578,

580 (Pa. Super. 2001).

      The question then is whether the particular claim at issue in Appellant’s

petition, i.e., Appellant’s allegation that he is serving an illegal sentence, is a

claim available to him under the PCRA.        Petition for Post-Conviction Relief

under the Post-Conviction Relief Act and/or Habeas Corpus Relief under Article

I, Section 14 of the Pennsylvania Constitution and/or Motion to Correct Illegal

Sentence, 7/20/18.

      We have reiterated that “the PCRA statute is intended as the sole means

of collaterally challenging a sentence.” Commonwealth v. Concordia, 97
A.3d 366, 372 (Pa. Super. 2014). In Commonwealth v. Jackson, 30 A.3d
516 (Pa. Super. 2011), this Court held that a defendant’s motion to correct

an illegal sentence was properly addressed as a PCRA petition, stating broadly,

“[A]ny petition filed after the judgment of sentence becomes final will be

treated as a PCRA petition.” Id. at 521.


                                       -5-
J-S12006-20


      Appellant’s petition, filed on April 30, 2018, raises a challenge that is

cognizable under the PCRA regardless of the caption of the filing. Accordingly,

Appellant is precluded from seeking relief pursuant to a writ of habeas corpus

and/or a motion to correct illegal sentence.          Therefore, the PCRA court

properly considered he April 30, 2018 pleading as filed under the PCRA. Thus,

the PCRA court had no authority to entertain the claim except under the

strictures of the PCRA.

      We    next   address     whether    Appellant    satisfied   the   timeliness

requirements of the PCRA. A PCRA petition must be filed within one year of

the date that the judgment of sentence becomes final.               42 Pa.C.S. §

9545(b)(1). A judgment of sentence “becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.” 42 Pa.C.S. § 9545(b)(3). This time requirement is

mandatory and jurisdictional in nature, and the court may not ignore it in

order to reach the merits of the petition. Commonwealth v. Hernandez,

79 A.3d 649, 651 (Pa. Super. 2013).

      However, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii), and




                                       -6-
J-S12006-20


(iii), is met.2   See Commonwealth v. Perrin, 947 A.2d 1284, 1286 (Pa.

Super. 2008) (to properly invoke a statutory exception to the one-year time-

bar, the PCRA demands that the petitioner properly plead all required

elements of the relied-upon exception).

        As previously noted, Appellant’s judgment of sentence in the above-

captioned matter was entered on May 9, 2016. However, Appellant did not

file a direct appeal. Accordingly, Appellant’s judgment of sentence became

final on June 8, 2016, thirty days after the time for filing a direct appeal with

this Court expired. See 42 Pa.C.S. § 9545(b)(3) (providing that “a judgment

becomes final at the conclusion of direct review, including discretionary review

in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.”); Pa.R.A.P.

____________________________________________


2   The exceptions to the timeliness requirement are:

        (i)    the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii)  the facts upon which the claim is predicated were unknown
        to the petitioner and could not have been ascertained by the
        exercise of due diligence; or

        (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or the
        Supreme Court of Pennsylvania after the time period provided in
        this section and has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).




                                           -7-
J-S12006-20


903(a). Thus, Appellant had until June 8, 2017, to file a timely PCRA petition.

The instant PCRA petition filed on April 30, 2018, is patently untimely.

       As stated, if a petitioner does not file a timely PCRA petition, his petition

may be received under any of the three limited exceptions to the timeliness

requirements of the PCRA. 42 Pa.C.S. § 9545(b)(1). If a petitioner asserts

one of these exceptions, he must file his petition within sixty days of the date

that the exception could be asserted.3 42 Pa.C.S. § 9545(b)(2).

       Appellant appears to argue that the “newly recognized constitutional

right” exception to the time-bar under Section 9545(b)(1)(iii) applies herein.

However, Appellant’s argument fails to satisfy this exception by arguing that

the registration requirement imposed upon him pursuant to the Sexual

Offenders Notification Act (“SORNA”) is unconstitutional under our Supreme

Court’s July 19, 2017 decision in Muniz, 164 A.3d 1189 (holding SORNA’s

registration provisions are punitive and retroactive application of SORNA’s

provisions violates the ex post facto clause of the Pennsylvania Constitution).

       Regarding this exception, our Supreme Court explained:



____________________________________________


3 On October 24, 2018, the General Assembly amended section 9545(b)(2),
extending the time for filing a petition from sixty days to one year from the
date the claim could have been presented. 2018 Pa. Legis. Serv. Act 2018-
146 (S.B. 915), effective December 24, 2018. The amendment applies only
to claims arising one year before the effective date of this section, which is
December 24, 2017, or thereafter. Here, Appellant’s alleged claim arose on
July 19, 2017, the date that the decision in Commonwealth v. Muniz, 164
A.3d 1189 (Pa. 2017), was filed. Therefore, the amendment is inapplicable
because the decision in Muniz preceded December 24, 2017.

                                           -8-
J-S12006-20


             Subsection (iii) of Section 9545(b)(1) has two requirements.
      First, it provides that the right asserted is a constitutional right
      that was recognized by the Supreme Court of the United States or
      the Supreme Court of Pennsylvania after the time provided in this
      section. Second, it provides that the right “has been held”
      by “that court” to apply retroactively. Thus, a petitioner must
      prove that there is a “new” constitutional right and that the right
      “has been held” by that court to apply retroactively.           The
      language “has been held” is in the past tense. These words
      mean that the action has already occurred, i.e., “that court”
      has already held the new constitutional right to be
      retroactive to cases on collateral review. By employing the
      past tense in writing this provision, the legislature clearly
      intended that the right was already recognized at the time
      the petition was filed.

Commonwealth v. Copenhefer, 941 A.2d 646, 649-650 (Pa. 2007)

(quoting Commonwealth v. Abdul-Salaam, 812 A.2d 497, 501 (Pa. 2002))

(emphases added).

      We have held that Muniz created a substantive rule of constitutional

law   that   must   apply    retroactively   in   timely   PCRA   proceedings.

Commonwealth v. Rivera–Figueroa, 174 A.3d 674, 678 (Pa. Super. 2017).

Thereafter, in Commonwealth v. Murphy, 180 A.3d 402 (Pa. Super. 2018),

appeal denied, 195 A.3d 559 (Pa. 2018), we stated the following:

      [W]e acknowledge that this Court has declared that, “Muniz
      created a substantive rule that retroactively applies in the
      collateral context.” Commonwealth v. Rivera-Figueroa, 174
A.3d 674, 678 (Pa. Super. 2017). However, because Appellant’s
      PCRA petition is untimely (unlike the petition at issue in Rivera-
      Figueroa), he must demonstrate that the Pennsylvania Supreme
      Court has held that Muniz applies retroactively in order to satisfy
      section 9545(b)(1)(iii).   See [Commonwealth v.] Abdul-
      Salaam, [812 A.2d 497, 501 (Pa. 2002)]. Because at this time,
      no such holding has been issued by our Supreme Court, Appellant
      cannot rely on Muniz to meet that timeliness exception.


                                     -9-
J-S12006-20


Murphy, 180 A.3d at 405-406.             Thus, in Murphy we concluded that the

substantive rule recognized in Muniz does not establish a timeliness exception

to the PCRA.4 Hence, no exceptions apply to exempt Appellant from failing to

meet the timeliness requirement of the PCRA.5

       In conclusion, because Appellant’s PCRA petition was untimely and no

exceptions apply, the PCRA court lacked jurisdiction to address the issues

presented and grant relief. See Commonwealth v. Fairiror, 809 A.2d 396,

398 (Pa. Super. 2002) (holding that PCRA court lacks jurisdiction to hear

untimely petition). Likewise, we lack the authority to address the merits of

any substantive claims raised in the PCRA petition.

       Order affirmed.




____________________________________________


4Even if Appellant could rely on Muniz to establish a timeliness exception, his
petition had to have been filed within sixty days of the decision, or by
September 18, 2017. It was not filed until over seven months later, on April
30, 2018. 42 Pa.C.S. § 9545(b)(2). Consequently, for this additional reason,
Appellant would not be entitled to invoke the timeliness exception.

5 To the extent Appellant attempts to argue that the PCRA court had
jurisdiction to address his claim under Commonwealth v. Holmes, 933 A.2d
57 (Pa. 2007) (granting relief outside of the PCRA pursuant to an exception
to 42 Pa.C.S. § 5505), Appellant’s Brief at 27-29, we observe that Holmes is
distinguishable because the issue addressed in Holmes concerned whether
the trial court could modify a sentence sua sponte. The Holmes Court did not
address whether a claim by a PCRA petitioner that his sentence is illegal could
overcome the jurisdictional timeliness requirements inherent in the PCRA.

                                          - 10 -
J-S12006-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2020




                          - 11 -